Rich, J.:
The action was brought to recover rent under an alleged oral agreement. It was agreed that the lessee should have the option to renew, the lease at its expiration for the period of three years, and that a written lease should be executed to contain that stipulation. Mo written agreenient was executed, and because of this the municipal justice dismissed the complaint at the close of plaintiff’s case. The evidence of the plaintiff shows the-oral letting to have been for the period of three months, and that a payment was made at the time on account of the rent to become due. This constituted a legal renting, and cannot be influenced by the fact that the plaintiff made a further unenforcible agreement with the defendant.
The judgment of the Municipal Court must be reversed and a new trial ordered costs to abide the event.
Jenks, Burr, Thomas and Carr, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.